Citation Nr: 0403169	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This appeal arises from a July 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for a 
psychiatric disorder to include PTSD.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

The veteran's treating physician and psychologist have 
diagnosed him with mental disorders that either initiated in 
or were aggravated in his military service.  His psychologist 
has noted that the veteran suffers from anxiety and 
depression, and PTSD symptoms, which included a startle 
reaction to loud noises, fears of stepping on a land mine, 
images of people being killed, and guilt over events which 
occurred during the war.  However, the veteran has not been 
afforded a VA examination.  Furthermore, the RO has not 
determined whether the veteran has had combat or verified 
stressors.  The Board finds that a current examination and 
stressor development may be necessary to decide the claim. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the current nature of any 
psychiatric disorder present and the 
proper diagnosis(es) thereof to include 
specific consideration of whether the 
veteran has PTSD.  All indicated tests 
and examinations should be conducted.  If 
PTSD is diagnosed, the examiner must set 
forth with specificity the stressors 
claimed by the veteran which support the 
diagnosis.  In providing his assessment, 
the examiner must review the veteran's 
claim folder and provide a basis for the 
conclusion.

2.  If the examiner determines that the 
veteran does have PTSD secondary to 
service, the RO should attempt to 
verify the veterans PTSD stressors and 
whether he participated in combat.  The 
RO should obtain the veteran's 
personnel records from the service 
organization in order to determine 
whether the veteran participated in 
combat.  If combat can not be verified 
from personnel records, the RO should 
contact USASCURR to verify the 
veteran's PTSD stressors and whether he 
participated in combat.  Copies of the 
veteran's personnel records should be 
forwarded to USASCURR along with a list 
of the stressors reported by the 
veteran in his various pieces of 
correspondence with VA and any 
stressors elicited on the psychiatric 
examination referred to above.
 
3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




